DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/16/2021 has been entered.
 
Status of Claims
Applicant's “Request for Continued Examination” filed on 4/16/2021 has been considered.  
Rejection to Claims 1-4, 7-13, 16-18 under 35 USC 101 have not been overcome.  
Claims 1 and 10 are amended.
Claims 5-6, 14-15 are cancelled.
Claims 1-4, 7-13, 16-18 are currently pending and have been examined.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-13, 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 and 10 recite the limitation “use machine learning to identify items not able to be sold in identified countries due to at least one of rules, regulations and constraints for a country of origin for such items.”
While the phrase “a machine learning module configured to use machine learning to learn to identify items that are not able to be sold in particular countries due to rules, regulations and constraints" is found in applicant’s specification ([0022]), the Applicant has failed to disclose any meaningful structure/algorithm as to how the items are actually identified.  While factors or inputs of the machine learning module seem to include some combination of rules, regulations and constraints, the specification does not describe or explain how these factors/inputs are weighted or applied to identify items that are not able to be sold in particular countries.  The Applicant’s specification provides a “black box” analysis of the claimed function “identify items not able to be sold in identified countries due to at least one of rules, regulations and constraints ipsis verbis in the specification.” "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) See MPEP 2163.03 V.
Claims 2-4, 7-9, 11-13 and 16-18 inherit the deficiencies of the independent claims.
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-13, 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 10 recite the limitation “use machine learning to identify items not able to be sold in identified countries due to at least one of rules, regulations and constraints for a country of origin for such items.” A further review of the Applicant’s specification does not reveal if the claimed invention would work the same or different depending on if rules, regulations and constraints for a country of origin were weighed the same or differently.  It is also unclear as to what rules, regulations and constraints are being considered to identify items not able to be sold.  It is further unclear, if rules regulations and constraints are already in place and known, how machine learning is used to identify items.  An item either meets the rules, regulations and constraints, or it doesn’t.  It is unclear what functions machine learning performs that would be needed to identify items not able to be sold.
By not revealing the specific algorithm, it also renders the metes and bounds of the claim as being unclear because there can be an infinite amount of ways to identify items.  By not knowing the metes and bounds of the claim, one of ordinary skill in the art would not know how one would infringe on the claimed limitations.  “The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. “ “It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)”   See MPEP 2161.01 I.
Claims 2-4, 7-9, 11-13 and 16-18 inherit the deficiencies of the independent claims.

Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-13, 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
A system for distributed acquisitions, the system comprising: 
a catalog database storing item information; 
a retrieval module executable by at least one processor, the retrieval module communicatively coupled to a plurality of store websites and store databases located in a plurality of geographical locations, the retrieval module when executed: 
obtains item information for a plurality of items from the plurality of store websites and store databases, wherein the item information includes at least an original price of each item of the plurality of items, at least two of the items of the plurality of items originating in different countries, and 
stores the item information into the catalog database; 
a rules engine configured to apply predefined rules to the item information to: 
calculate landed costs for items delivered to an indicated destination; 
use machine learning to identify items not able to be sold in identified countries due to at least one of rules, regulations and constraints for a country of origin for such items,
a user interface executing on a computing device and communicatively coupled to the rules engine, the user interface configured to: 
display filtered item information from the catalog database, wherein the filtered item information includes landed costs for each item determined by the rules engine and is filtered based on applying predefined rules for shipments between a source and receiving country where the predefined rules determine restrictions on where items can sold, bought, or shipped, and 
receive a user selection of at least one item of the plurality of items entered into a list; 
an order management module communicatively coupled to the user interface, and configured to: 
receive the list, wherein the at least one item in the list includes a source of the at least one item, 
identify an intermediate sourcing agent associated with the source of the at least one item, and 
transmit the list to the intermediate sourcing agent to order the at least one item. 

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations as emphasized above, are a process that, under its broadest reasonable interpretation, covers a commercial interaction.  For example, “obtains, stores, apply, calculate, identify, display, applying, receive, receive, identify and transmit” in the context of this claim encompasses advertising, and marketing or sales activities.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
A system for distributed acquisitions, the system comprising: 
a catalog database storing item information; 
a retrieval module executable by at least one processor, the retrieval module communicatively coupled to a plurality of store websites and store databases located in a plurality of geographical locations, the retrieval module when executed: 
obtains item information for a plurality of items from the plurality of store websites and store databases, wherein the item information includes at least an original price of each item of the plurality of items, at least two of the items of the plurality of items originating in different countries, and 
stores the item information into the catalog database; 
a rules engine configured to apply predefined rules to the item information to: 
calculate landed costs for items delivered to an indicated destination; 
use machine learning to identify items not able to be sold in identified countries due to at least one of rules, regulations and constraints for a country of origin for such items,
a user interface executing on a computing device and communicatively coupled to the rules engine, the user interface configured to: 
display filtered item information from the catalog database, wherein the filtered item information includes landed costs for each item determined by the rules engine and is filtered based on applying predefined rules for shipments between a source and receiving country where the predefined rules determine restrictions on where items can sold, bought, or shipped, and 
receive a user selection of at least one item of the plurality of items entered into a list; 
an order management module communicatively coupled to the user interface, and configured to: 
receive the list, wherein the at least one item in the list includes a source of the at least one item, 
identify an intermediate sourcing agent associated with the source of the at least one item, and 
transmit the list to the intermediate sourcing agent to order the at least one item... 

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional element of a catalog database, a retrieval module, a plurality of store websites, store databases, a rules engine, a user interface and an order management module, is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of connecting to a platform on a network) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as computers or computing networks).  For example, stating 
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of system claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements 
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. obtains item information,  display filtered item information, receive a user selection, receive the list, transmit the list) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. stores item information) see Versata, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 10 is a method reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  
Claims 2-4, 7-9, 11-13 and 16-18 are dependencies of claims 1 and 10. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1-4, 8-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2015/0339760 A1 to Araque in view of U.S. Patent Application No. 2012/0123921 A1 to Black in further view of WO 2017/038739 to Zigzag.
	
Regarding Claim 1, Araque discloses a system for distributed acquisitions, (a virtual mall defined as an international e-commerce system that can be accessed globally; abstract; paragraph [0006]) the system comprising: 
a catalog database storing item information; (a user logs in to the virtual mall and gains access to server 903 (catalog database) that implements mirror sites that reflect the websites 
a retrieval module executable by at least one processor, (computing device 210 (retrieval module) includes a processing unit 220; figure 1; paragraphs [0035]) the retrieval module communicatively coupled to a plurality of store websites and store databases located in a plurality of geographical locations, (the computing device 210 is in communication with the mirror websites of the affiliated stores over WAN 173, such as the Internet; the affiliated stores are located in a plurality of international geographical areas; figure 1; paragraphs [0035], [0041], [0043])) the retrieval module when executed: 
obtains item information for a plurality of items from the plurality of store websites and store databases, (using the computing device 210, the user logs into the virtual mall portal and obtains a list of the categories or products available through the mirror websites of the affiliated stores; figure 2; paragraphs [0046], [00471]) wherein the item information includes at least an original price of each item of the plurality of items; ((the user views the products by accessing the affiliated store mirror site through the virtual mall, where the price of each product is displayed in the currency of the user's country; figure 3; paragraph [0048]) 
a rules engine configured to apply predefined rules to the item information to: 
calculate landed costs for items delivered to an indicated destination; and (a tariff database 905 (rules engine) is connected to the virtual mall server 903; the tariff database 905 includes tariff or importation tax information (predefined rules) for at least one country; the tariff database 905 provides the registered user with taxes and 
a user interface executing on a computing device and communicatively coupled to the rules engine, ((end-users computer 901 (user interface) for navigating the virtual mall being operated by the server 903 through WAN 900; the server 903 is in communication with the tariff database 905; figure 9; paragraphs {0065], [0066]) the user interface configured to: 
display filtered item information from the catalog database, ((the foreign exchange market computer 907 provides real-time information related to currency conversions (filtered item information) to the virtual mall server 903 so that the product prices supplied by the affiliated stores can be converted by the virtual mall server into a currency of choice for display via the end-users computer 901; figure 9; paragraph [0066]) wherein the filtered item information includes landed costs for each item determined by the rules engine and is filtered based on applying predefined rules for shipments between a source and receiving country (the user can view the tariff or tax that would have to be paid for importing the product into the destination country from the source country, in addition to shipping costs; the tariff database 905 supplies the tariff and tax information; figure 9; paragraph [0066]) 
receive a user selection of at least one item of the plurality of items entered into a list; 
an order management module communicatively coupled to the user interface, (the virtual mall server 903 (order management module) is in communication with the end-users computer 901; figure 9; paragraph [0065]) and configured to: 
receive the list, wherein the at least one item in the list includes a source of the at least one item, ((the virtual mall server 903 processes the addition of product items to the shopping cart 1003; figures 3, 9, 10; paragraphs [0051], [0068])
identify an intermediate sourcing agent associated with the source of the at least one item, and (a broker system (intermediate sourcing a,1ent) associated with the electronic commerce system, the broker system being located in the selected country; claims 2, 3)
transmit the list to the intermediate sourcing agent to order the at least one item. ((a warehouse system associated with the virtual mall server sends a pre-clearance customs document to the broker system, the customs document is associated with a purchase order pertaining to the virtual shopping cart; claims 2, 3)

But does not explicitly disclose at least two of the items of the plurality of items originating in different countries, and stores the item information into the catalog database; where the predefined rules determine restrictions on where items can sold, bought, or shipped; and use machine learning to identify items not able to be sold in identified countries due to at least one of rules, regulations and constraints for a country of origin for such items,
Black, on the other hand, teaches at least two of the items of the plurality of items originating in different countries, ((a plurality of goods originating from multiple importing countries; abstract; paragraph [0002]) and stores the item information into the catalog database;  where the predefined rules determine restrictions on where items can sold, bought, or shipped. (in order to import a shipment into a country, several regulatory requirements must be met prior to the local country's customs officials clearing the shipment for local delivery, such as obtaining clearance from a governmental customs office; paragraphs [0034), [0035])
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Araque, at least two of the items of the plurality of items originating in different countries, and stores the item information into the catalog database; where the predefined rules determine restrictions on where items can sold, bought, or shipped, as taught by Black, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Araque, to include the teachings of Black, in order to provide an efficient global trade economy (Black, [0002]).
Zigzag, on the other hand, teaches use machine learning to identify items not able to be sold in identified countries due to at least one of rules, regulations and constraints for a country of origin for such items, (import restricted items include forbidden items that cannot be imported by overseas users, or goods with quantitative restrictions on the importation of foreign users; an import restriction table can be generated using machine learning based on a user's purchase history; English translation, [0100]).
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Araque, the features, as taught by Zigzag, since the claimed invention is merely a 
 
Regarding Claim 2, Araque, Black and Zigzag teach the method of claim 1. 
Araque discloses a search engine coupled to the catalog database and configured to retrieve item information from the catalog database for display in the user interface.  (the user searches the mirror sites residing on server 903 for products through end-users computer 901 in communication over WAN 900; product information is output on the user's display; figures 2, 9; paragraphs ([0039], [0047], (0065])
Regarding Claim 3, Araque, Black and Zigzag teach the system of claim 1. 
Araque discloses the order management module is communicatively coupled to a database configured to store order information.  (when the user checks out and make a payment, the virtual mall automatically generates purchase orders that are sent to each of the affiliated stores (order databases) associated with the purchased products; paragraph ([0049]).
Regarding Claim 4, Araque, Black and Zigzag teach the system of claim 1. 
Araque discloses the order management module is communicatively coupled to a database configured to store order information.  (when the user checks out and make a payment, the virtual mall automatically generates purchase orders that are sent to each of the affiliated stores (order databases) associated with the purchased products; paragraph (0049]).
Regarding Claim 8, Araque, Black and Zigzag teach the system of claim 1. 
Araque discloses the rules engine is configured to apply the predefined rules, regulations and constraints to filter the item information shown on the user interface.  (the user can view the displayed tariff or tax that would have to be paid for importing the product into the destination country from the source country, in addition to shipping costs; the tariff database 905 supplies the tariff and tax information; figure 9 [0066])
Regarding Claim 9, Araque, Black and Zigzag teach the system of claim 1. 
Araque discloses the item information further includes transportation costs, custom fees, duties, taxes and currency conversion rates based on the indicated destination, a geographic origin of the items and a country of origin of the items.  (the user sees the total cost associated with the purchase, including the product cost, international and local shipping costs from the origin and destination countries, and import taxes and tariffs imposed by the destination country; customs agency fees are also included in the total cost; currency conversion rates are automatically applied to the user's destination country; paragraphs (00211, [00271, [0066]).

Claim 10 recites a method comprising substantially similar limitations as claim 1.  The claim is rejected under substantially similar grounds as claim 1.
Claim 11 recites a method comprising substantially similar limitations as claim 2.  The claim is rejected under substantially similar grounds as claim 2.
Claim 12 recites a method comprising substantially similar limitations as claim 3.  The claim is rejected under substantially similar grounds as claim 3.
Claim 17 recites a method comprising substantially similar limitations as claim 8.  The claim is rejected under substantially similar grounds as claim 8.
Claim 18 recites a method comprising substantially similar limitations as claim 9.  The claim is rejected under substantially similar grounds as claim 9.


Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2015/0339760 A1 to Araque in view of U.S. Patent Application No. 2012/0123921 A1 to Black and WO 2017/038739 to Zigzag in view of U.S. Patent No. 8,355,963 A1 to Sicard.

Regarding Claim 4, Araque, Black and Zigzag teach the system of claim 1. 
But does not explicitly teach the item information also includes information regarding insurance and crating, handling and payment fees.  
Sicard, on the other hand, teaches the item information also includes information regarding insurance and crating, handling and payment fees. (system 100 for controlling a supply chain 101 includes information regarding insurance, crating, shipping and payment sources; figure 1; column 3, line 58 to column 4, line 62; column 5, lines 4-27).
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Araque, the item information also includes information regarding insurance and crating, handling and payment fees, as taught by Sicard, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 
Claim 13 recites a method comprising substantially similar limitations as claim 4.  The claim is rejected under substantially similar grounds as claim 4.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2015/0339760 A1 to Araque in view of U.S. Patent Application No. 2012/0123921 A1 to Black and WO 2017/038739 to Zigzag in view of U.S. Patent Application No. 2016/0335681 A1 to Swanson.

Regarding Claim 7, Araque, Black and Zigzag teach the system of claim 1. 
But does not explicitly teach a user can use the user interface to create, save, edit, and share lists of items.  
Swanson, on the other hand, teaches a user can use the user interface to create, save, edit, and share lists of items. (a real estate agent (user) can save, edit, and share item property listings (lists of items) with other subscribers via a user interface; figures 5, 6; paragraphs [0110], [0111]); claim 1).
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Araque, a user can use the user interface to create, save, edit, and share lists of items., as taught by Swanson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the 
Claim 16 recites a method comprising substantially similar limitations as claim 7.  The claim is rejected under substantially similar grounds as claim 7.

Response to Arguments
Applicant’s arguments filed with respect to the rejection of claims under 35 USC 101 have been fully considered but they are not persuasive.  
Applicant argues that the newly-added feature of using “machine learning to identify items not able to be sold in identified countries due to at least one of rules, regulations and constraints for a country of origin for such items” is not well-known routine or conventional in the art.”
Examiner has not claimed that this limitation is well-understood routine or conventional computer activity.  Rather, the limitation only applies the abstract idea (identifying items not able to be sold is a sales activity) to a particular technological environment (machine learning).  The claims provide no detail as to how this function is actually performed.  The spec does not provide additional insight as to the nature of how this is done either.  Examiner directs Applicant attention to the rejections (112(a), and 112(b)), above.  As claimed, and as described, the reader must assume that using machine learning to perform this function is so well known that it does not require additional explanation or elaboration.  This lack of description indicates that it is not the inventive concept of the invention and that the Applicant assumes that anyone skilled in the 
Applicant’s arguments with respect to rejection of the claim under 35 USC 103 have been considered but are moot in view of new grounds of rejection. 
Applicant argues that Zigzag limits its machine learning teachings to generating an “import” restriction table.  The applicant’s amended claims, however, refer to rules, regulations and constraints for a country of origin for such items, and hence will be well understood to refer to export restrictions.  
Examiner disagrees.  As written, the claims recite rules, regulations and constraints for a country of origin.  This could refer to either export or import restrictions, or any other type of rule regulation or constraint, because any rule, regulation or constraint that is generated by or affects the operation of the country of origin can be considered “for a country of origin.”  Applicant’s claims do not recite specifically import or export restrictions.  Examiner notes that the broadest reasonable interpretation is being applied.

Conclusion
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0314981 to Chen, [0027], [0035] describing data sovereignty compliant machine learning.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625